  Case 19-01270           Doc 21   Filed 10/10/19 Entered 10/10/19 13:53:48   Desc Main
                                     Document     Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION
______________________________________________________________________________

IN RE:                              )    Bankruptcy No. 19-01270
                                    )    Chapter 7
Jacob Danial,                       )
                                    )    OBJECTION TO WITHDRAWAL OF
                                    )    PETITION; DEBTOR’S DISMISSAL OF
            Debtor.                 )    THE CASE WITHOUT PREJUDICE
______________________________________________________________________________

         COMES NOW WFRBS 2013-C18 Third Avenue SE, LLC, its successors and

assigns (“Creditor”), by and through its attorneys, Davis, Brown, Koehn, Shors &

Roberts, P.C., pursuant to 11 U.S.C. §707(a) and Bankruptcy Rules 1017(a) and

(f)(1), 2002(a)(4) and 9014, and respectfully states to the Court the following as

its Objection to Debtor Jacob Danial’s (“Debtor”) Withdrawal of Petition;

Debtor’s Dismissal of Case Without Prejudice filed herein October 4, 2019

(“Attempted Dismissal”) (DN 17).

         1.      The Attempted Dismissal is defective and objectionable on both

procedural and substantive grounds.              As discussed more thoroughly below,

Debtor failed to follow basic bankruptcy rules and there may be assets that the

Chapter 7 trustee could administer to pay creditors.

         2.      First, the Attempted Dismissal is procedurally defective. Pursuant to

Rule 1017(a), a bankruptcy case shall not be dismissed before a hearing on

notice as provided in Rule 2002. Rule 1017(a) further provides that “[f]or the

purpose of the notice, the debtor shall file a list of creditors with their addresses

within the time fixed by the court unless the list was previously filed. If the debtor

fails to file the list, the court may order the debtor or another entity to prepare

and file it.” Rule 2002(a)(4) requires, among other things, that all creditors be

given notice of a motion and hearing to dismiss a case.



US_Active\113415346\V-1
 Case 19-01270      Doc 21   Filed 10/10/19 Entered 10/10/19 13:53:48   Desc Main
                               Document     Page 2 of 6



         3.    The Attempted Dismissal is governed by Section 707(a), which

requires cause for a case to be dismissed. Rule 1017(f)(1) further provides that

the procedure for seeking dismissal of a case under Section 707(a) is governed

by Rule 9014.

         4.    Rule 9014 requires that a request for relief shall be requested by

motion, and reasonable notice and opportunity for hearing shall be afforded

the party against whom relief is sought.

         5.    Case law further provides that debtor’s motion to voluntarily dismiss

a case must at a minimum contain a brief description of the grounds that would

constitute cause for granting the motion. In re Hall, 15 B.R. 913 (9th Cir. BAP

1981).

         6.    The Attempted Dismissal does not adhere to the applicable

bankruptcy rules. It was not filed as a motion, but apparently as a purported

self-executing filing, which is inappropriate and procedural defective.

         7.    Second, the Attempted Dismissal is defective because it contains

no description of the grounds that would constitute cause for granting a

dismissal.

         8.    Third, the Attempted Dismissal is defective because nothing

indicates it was properly noticed. To date, Debtor has not identified its creditors,

including he has not filed a complete list of twenty largest creditors.         The

Attempted Dismissal also includes no certificate of service to indicate what

creditors received notice of the motion.

         9.    Fourth, the Attempted Dismissal is also substantively subject to

denial.

         10.   A voluntary case will not be dismissed on the motion of debtor

unless it can be shown that dismissal would be in best interest of debtor and the



                                           -2-
 Case 19-01270     Doc 21    Filed 10/10/19 Entered 10/10/19 13:53:48     Desc Main
                               Document     Page 3 of 6



bankruptcy estate’s constituents, and if assets are such that substantial dividend

would be paid to creditors if the estate were administered, the case will not be

dismissed. In re St. Laurent, 17 B.R. 768, (Bkrtcy. D. Me. 1982). Dismissal of a

Chapter 7 case on the motion of debtor is discretionary, and debtor’s motion

should not be granted when prejudice to creditors would result. In re Baylies,

114 B.R. 324 (Bkrtcy .D. Dist. Col. 1990). “[W]hether to grant a motion to dismiss

has been guided by equitable principles: ‘The court must balance the equities

and weigh the benefits and prejudices of a dismissal.’” Peterson v. Atlas Supply

Corp. (In re Atlas Supply Corp.), 857 F.2d 1061,1063 (5th Cir. 1988) (quoting In re

Blue, 4 B.R. 580 (Bankr. D. Md. 1980)).

      11.    To date, Debtor has not filed any Schedule of Assets and Liabilities

or Statement of Financial Affairs, which prevents knowledgeable consideration

of the equities and prejudice to creditors if the case is dismissed. The Attempted

Dismissal cannot be considered until Debtor files his Schedule of Assets and

Liabilities and Statement of Financial Affairs.

      12.    In addition, Creditor has a basis to believe that administration of

Debtor’s estate may yield a substantial dividend to creditors.          Debtor is the

guarantor of a loan dated December 6, 2013 in the original principal amount of

$25,000,000 to affiliated bankruptcy debtors Second Succession, LLC (Case No.

19-1253) and Second Progression, LLC (Case No. 19-1272). Creditor is informed

and believes that Debtor had, and still has assets, including ownership interest in

the real estate located at 4955 Riverside Dr. E, Apt. 602, Windsor, Ontario,

Canada, which may have equity to pay creditors. Current real estate records

identify that Debtor continues to own this real property.

      13.    Absent the Debtor filing his Schedule of Assets and Liabilities and

Statement of Financial Affairs and providing testimony to parties in interest



                                          -3-
 Case 19-01270     Doc 21    Filed 10/10/19 Entered 10/10/19 13:53:48      Desc Main
                               Document     Page 4 of 6



regarding her assets and financial affairs and a substantive investigation into the

Debtor’s assets by the Chapter 7 trustee, the Court cannot conclude that

dismissal of this case would be in the best interests of creditors or that a

substantial dividend will not be paid to creditors.

      14.    Debtor’s bankruptcy case provides an efficient means for Creditor

to liquidate its claim against Debtor and be paid from the assets of Debtor’s

bankruptcy case.

      15.    It is significant also that, in the Creditor’s view, Debtor filed this case

in bad faith, for the purpose of delay, on September 13, 2019, the Friday before

a Monday, September 16, 2019 trial setting in the Iowa District Court for Linn

County, Equity No. EQCV088053, WFRBS 2013-C18 Third Avenue SE, LLC v,

Second Succession, LLC, et al.

      16.    The Attempted Dismissal must be denied on the above described

procedural errors and on these substantive reasons as well.

      WHEREFORE, Creditor respectfully requests that the Attempted Dismissal

be denied and for such other and further relief as is just and equitable in the

circumstances.

Dated: October 10, 2019.

                                        Respectfully submitted,


                                         /s/ Mark D. Walz
                                        Mark D. Walz (IS9999605)
                                        Davis, Brown, Koehn, Shors & Roberts, P.C.
                                        4201 Westown Parkway, Suite 300
                                        West Des Moines, Iowa 50266




                                          -4-
Case 19-01270   Doc 21   Filed 10/10/19 Entered 10/10/19 13:53:48   Desc Main
                           Document     Page 5 of 6



                                   (515) 246-7898
                                   mark.walz@lawiowa.com

                                   Robert Hammeke (pro hac vice)
                                   DENTONS US LLP
                                   4520 Main Street, Suite 1100
                                   Kansas City, Missouri 64111
                                   Telephone: (816) 460-2400
                                   Facsimile: (816) 531-7545
                                   robert.hammeke@dentons.com


                                   ATTORNEYS FOR WFRBS 2013-C18 THIRD
                                   AVENUE SE, LLC




                                     -5-
 Case 19-01270    Doc 21    Filed 10/10/19 Entered 10/10/19 13:53:48                 Desc Main
                              Document     Page 6 of 6




Copy to:

United States Trustee's Office
111 7th Ave., S.E. Box 17
Cedar Rapids, IA 52401-2101

L. Ashley Zubal
U.S. Trustee
Federal Building
210 Walnut Street, Rm 793
Des Moines, IA 50309-2108

Mark A. Critelli
2924 104th Street
Urbandale, IA 50322

Christopher K. Loftus
SIMMONS PERRINE MOYER BERGMAN PLC 115 Third Street SE, Suite 1200
Cedar Rapids, IA 52401
cloftus@spmblaw.com

ATTORNEYS FOR ASPECT, INC.
                                                                  PROOF OF SERVICE
H. Raymond Terpstra                           The undersigned certifies that the foregoing instrument was
Terpstra & Epping                             served upon all parties to the above cause by depositing the
                                              same in the U.S. Mail, postage per-paid, to their respective
3600 First Avenue NE, Suite 101               mailing addresses disclosed on the pleadings or, in the event
                                              the party is represented by counsel, to their counsel; or notice of
Cedar Rapids, IA 52402                        the filing of this instrument was sent by e-mail, via CM/ECF, to
                                              all parties on the service list who have registered to receive
                                              service by e mail over CM/ECF, on October 10, 2019.
Attorneys for NAI Optimum, Receiver
                                              Signature:    s/s Mark D. Walz



The cm/ecf service list




                                        -6-
